                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                    NO. 7:20-CR-000164-D



UNITED STATES OF AMERICA                                        ORDER GRANTING MOTION
                                                                FOR LEAVE TO FILE
                                                                DOCUMENT UNDER SEAL
   v.


GREGORY LEE BELLAMY


        This matter having come before the Court by the Defendant's motion for leave to file

document under seal, it is ORDERED that the motion is granted.

        SO ORDERED.



        This    27     day of July, 2021.




                                                    JA ES C. DEVER III.
                                                    UNITED STATES DISTRICT JUDGE




          Case 7:20-cr-00164-D Document 65 Filed 07/27/21 Page 1 of 1
